DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 2019/0373166) hereinafter “Jia” in view of Liu (US 20180240851) hereinafter “Liu”.
Regarding claim 7, Fig. 8 of Jia teaches a display apparatus, comprising: an electroluminescent display panel (Item 2) and an image acquisition component (Item 3) located on a back surface of the electroluminescent display panel (Paragraph 0004); wherein the electroluminescent display panel (Item 2) comprising: a first region and a second region (Paragraph 0004), the first region comprising a plurality of first pixels (Items 211) each comprising a plurality of first type subpixels (Any of Items R, G or B) and at least one second type subpixel (Item 2111); and the second region comprising a plurality of second pixels (Items 221) each comprising a plurality of first type subpixels (Any of Items R, G or B), the second type subpixel (Item 2111) being configured to be light-transmitting and non-light-transmitting in an image acquisition state and in an image display state, respectively (Paragraph 0082); and wherein the image acquisition component (Item 3) being disposed corresponding to the first region and configured to acquire, during image acquisition, a plurality of images at different positions of the first region (Paragraph 0055), and combine the plurality of images into a complete target image (Paragraph 0086). 
Jia does not teach where the first region comprises a plurality of first sub-regions, arrangement positions of second type subpixels in first pixels in the same first sub-region are the same, and arrangement positions of second type subpixels in first pixels in different first sub-regions are different from each other.
Fig. 5 of Liu teaches a an image transceiving device where a first region (Combination of Items 60, 70, 80 and 90) comprises a plurality of first sub-regions (Items 60, 70, 80 and 90, respectively), arrangement positions (Top Right of the pixel unit) of light receiving portions of the pixel (Items 64) in first pixels in the same first sub-region are the same, and arrangement positions (Bottom Right of the pixel unit) of the light receiving portions of the pixel (Items 64) in first pixels in different first sub-regions are different from each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first region comprises a plurality of first sub-regions, arrangement positions of second type subpixels in first pixels in the same first sub-region are the same, and arrangement positions of second type subpixels in first pixels in different first sub-regions are different from each other because it yields an image sensing device having relatively high sensitivity (Liu Paragraph 0005).
Jia does not teach where the image acquisition component comprises: a plurality of sub-image acquisition units each provided corresponding to each of the first sub-regions, each of the sub-image acquisition units is configured to acquire, during image acquisition, light passing through second type subpixels in a corresponding first sub-region.
Fig. 5 of Liu teaches an image transceiving device where the image acquisition component comprises: a plurality of sub-image acquisition units (Items 64) each provided corresponding to each of the first sub-regions, each of the sub-image acquisition units is configured to acquire, during image acquisition, light passing through second type subpixels in a corresponding first sub-region (Paragraph 0022).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the image acquisition component comprise a plurality of sub-image acquisition units each provided corresponding to each of the first sub-regions, each of the sub-image acquisition units is configured to acquire, during image acquisition, light passing through second type subpixels in a corresponding first sub-region because it yields an image sensing device having relatively high sensitivity (Liu Paragraph 0005).
Jia does not teach where a quantity of the sub-image acquisition units and a quantity of continuously captured images are determined by a proportion of the second type sub-pixels in all of the first pixels. 
Fig. 5 of Liu teaches where the number of light sensing units (Items 64), and number of continuously captured images by the respective light sensing units, is determined by the proportion of non-emitting portions in the pixel subunit (Items R, G, B and 64) in a square (Where one non-emitting portion is present in each pixel subunit in a ratio of 1:4 and one light sensing unit occupies the non-emitting portion, thus the quantity of sub-image acquisition units, and quantity of continuously captured images, is determined by the proportion of non-light emitting portions where the quantity of sub-image acquisition units will be 1:4 in a pixel unit).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a quantity of the sub-image acquisition units and a quantity of continuously captured images be determined by a proportion of the second type sub-pixels in all of the first pixels because it yields an image sensing device having relatively high sensitivity (Liu Paragraph 0005).   
Regarding claim 12, the combination of Jia and Liu teaches all of the elements of the claimed invention as stated above.
Jia does not teach where arrangement of the plurality of first sub-regions is the same as arrangement of subpixels in the first pixels.
Fig. 5 of Liu further teaches where arrangement of the plurality of first sub-regions (Items 60, 70, 80 and 90, respectively) in a light transceiving region is the same as arrangement of subpixels in the first pixels (Combination of Items 61-64) in a light transceiving region.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the arrangement of the plurality of first sub-regions be the same as arrangement of subpixels in the first pixels because it yields an image sensing device having relatively high sensitivity (Liu Paragraph 0005).
Regarding claim 13, Jia further teaches where the image acquisition component (Item 3) is configured to move, during image acquisition, in the first region to acquire light passing through second type subpixels (Items 2111) at different positions of the first region (Paragraph 0055). 
Regarding claim 14, Fig. 8 of Jia teaches an image acquisition method for a display apparatus, the display apparatus comprising: an electroluminescent display panel (Item 2) and an image acquisition component (Item 3) located on a back surface of the electroluminescent display panel (Item 2); the electroluminescent display panel (Item 2) comprising: a first region and a second region (Paragraph 0004), the first region comprising a plurality of first pixels (Items 211) each comprising a plurality of first type subpixels (Any of Items R, G or B) and at least one second type subpixel (Item 2111); and the second region comprising a plurality of second pixels (Items 221) each comprising a plurality of first type subpixels (Any of Items R, G or B); the image acquisition component (Item 3) being disposed corresponding to the first region; the image acquisition method comprising: controlling, during image acquisition, second type subpixels (Items 2111) in the first region of the electroluminescent display panel to be in a light-transmitting state (Paragraph 0082); and acquiring a plurality of images at different positions of the first region (Paragraph 0055) by the image acquisition component (Item 3), and combining the plurality of images into a complete target image (Paragraph 0055).
Jia does not teach where the first region comprises a plurality of first sub-regions, arrangement positions of second type subpixels in first pixels in the same first sub-region are the same, and arrangement positions of second type subpixels in first pixels in different first sub-regions are different from each other.
Fig. 5 of Liu teaches a an image transceiving device where a first region (Combination of Items 60, 70, 80 and 90) comprises a plurality of first sub-regions (Items 60, 70, 80 and 90, respectively), arrangement positions (Top Right of the pixel unit) of light receiving portions of the pixel (Items 64) in first pixels in the same first sub-region are the same, and arrangement positions (Bottom Right of the pixel unit) of the light receiving portions of the pixel (Items 64) in first pixels in different first sub-regions are different from each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first region comprises a plurality of first sub-regions, arrangement positions of second type subpixels in first pixels in the same first sub-region are the same, and arrangement positions of second type subpixels in first pixels in different first sub-regions are different from each other because it yields an image sensing device having relatively high sensitivity (Liu Paragraph 0005).
Jia does not teach where the image acquisition component comprises: a plurality of sub-image acquisition units each provided corresponding to each of the first sub-regions, each of the sub-image acquisition units is configured to acquire, during image acquisition, light passing through second type subpixels in a corresponding first sub-region.
Fig. 5 of Liu teaches an image transceiving device where the image acquisition component comprises: a plurality of sub-image acquisition units (Items 64) each provided corresponding to each of the first sub-regions, each of the sub-image acquisition units is configured to acquire, during image acquisition, light passing through second type subpixels in a corresponding first sub-region (Paragraph 0022).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the image acquisition component comprise a plurality of sub-image acquisition units each provided corresponding to each of the first sub-regions, each of the sub-image acquisition units is configured to acquire, during image acquisition, light passing through second type subpixels in a corresponding first sub-region because it yields an image sensing device having relatively high sensitivity (Liu Paragraph 0005).
Jia does not teach where a quantity of the sub-image acquisition units and a quantity of continuously captured images are determined by a proportion of the second type sub-pixels in all of the first pixels. 
Fig. 5 of Liu teaches where the number of light sensing units (Items 64), and number of continuously captured images by the respective light sensing units, is determined by the proportion of non-emitting portions in the pixel subunit (Items R, G, B and 64) in a square (Where one non-emitting portion is present in each pixel subunit in a ratio of 1:4 and one light sensing unit occupies the non-emitting portion, thus the quantity of sub-image acquisition units, and quantity of continuously captured images, is determined by the proportion of non-light emitting portions where the quantity of sub-image acquisition units will be 1:4 in a pixel unit).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a quantity of the sub-image acquisition units and a quantity of continuously captured images be determined by a proportion of the second type sub-pixels in all of the first pixels because it yields an image sensing device having relatively high sensitivity (Liu Paragraph 0005).   
Regarding claim 15, the combination of Jia and Liu teaches all of the elements of the claimed invention as stated above.
Jia does not teach where the image acquisition component comprises: a plurality of sub-image acquisition units each provided corresponding to each of the first sub-regions; the acquiring a plurality of images at different positions of the first region by the image acquisition component comprises: acquiring, by each of the sub-image acquisition units, light passing through second type subpixels in a corresponding first sub-region.
Fig. 5 of Liu teaches a an image transceiving device where the image acquisition component comprises: a plurality of sub-image acquisition units (Items 64) each provided corresponding to each of the first sub-regions; the acquiring a plurality of images at different positions of the first region by the image acquisition component comprises: acquiring, by each of the sub-image acquisition units, light passing through the light receiving portions of the pixel in a corresponding first sub-region (Paragraph 0022).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the image acquisition component comprises: a plurality of sub-image acquisition units each provided corresponding to each of the first sub-regions; the acquiring a plurality of images at different positions of the first region by the image acquisition component comprises: acquiring, by each of the sub-image acquisition units, light passing through second type subpixels in a corresponding first sub-region because it yields an image sensing device having relatively high sensitivity (Liu Paragraph 0005).
Regarding claim 16, Jia further teaches where the acquiring a plurality of images at different positions of the first region by the image acquisition component (Item 3) comprises: controlling the image acquisition component (Item 3) to move in the first region to acquire light passing through second type subpixels (Items 2111) at different positions of a corresponding first region (Paragraph 0055).
Regarding claim 17, Jia further teaches the method further comprising: controlling, during image display, the second type subpixels (Items 2111) in the first region of the electroluminescent display panel to be in a non-light-transmitting state (Paragraph 0082 where the subpixel does not allow external light to transmit through in the non-light transmitting state).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 2019/0373166) hereinafter “Jia” in view of Liu (US 20180240851) hereinafter “Liu” and in further view of Zhu (US 2018/0286335) hereinafter “Zhu”.
Regarding claim 8, the combination of Jia and Liu teaches all of the elements of the claimed invention as stated above except where the second type subpixel comprises: a first electrode and a second electrode which are light-transmitting and are oppositely arranged, and an ion conductive layer, an electrochromic layer, and an ion storage layer, which are sequentially stacked between the first electrode and the second electrode.
Fig. 3of Zhu teaches a structure of a subpixel that is configured to turn transparent in response to a voltage, where the structure of the second subpixel comprises a first electrode (Item 3) and a second electrode (Item 5) which are light-transmitting (Paragraph 0037) and are oppositely arranged, and an ion conductive layer (Item 36), an electrochromic layer (Item 35), and an ion storage layer (Item 33), which are sequentially stacked between the first electrode (Item 3) and the second electrode (Item 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second type subpixel comprise a first electrode and a second electrode which are light-transmitting and are oppositely arranged, and an ion conductive layer, an electrochromic layer, and an ion storage layer, which are sequentially stacked between the first electrode and the second electrode because this structure allows for  a stable and reversible change in optical properties when a voltage is applied (Zhu Paragraph 0037). 
Regarding claim 18, the combination of Jia and Liu teaches all of the elements of the claimed invention as stated above except where the second type subpixel comprises: a first electrode and a second electrode which are light-transmitting and are oppositely arranged, and an ion conductive layer, an electrochromic layer, and an ion storage layer, which are sequentially stacked between the first electrode and the second electrode.
Fig. 3of Zhu teaches a structure of a subpixel that is configured to turn transparent in response to a voltage, where the structure of the second subpixel comprises a first electrode (Item 3) and a second electrode (Item 5) which are light-transmitting (Paragraph 0037) and are oppositely arranged, and an ion conductive layer (Item 36), an electrochromic layer (Item 35), and an ion storage layer (Item 33), which are sequentially stacked between the first electrode (Item 3) and the second electrode (Item 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second type subpixel comprise a first electrode and a second electrode which are light-transmitting and are oppositely arranged, and an ion conductive layer, an electrochromic layer, and an ion storage layer, which are sequentially stacked between the first electrode and the second electrode because this structure allows for  a stable and reversible change in optical properties when a voltage is applied (Zhu Paragraph 0037). 
Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 2019/0373166) hereinafter “Jia” in view of Liu (US 20180240851) hereinafter “Liu” and Zhu (US 2018/0286335) hereinafter “Zhu” and in further view of Gu et al. (US 2018/0182825) hereinafter “Gu”.
Regarding claim 9, the combination of Jia, Liu and Zhu teaches all of the elements of the claimed invention as stated above.
Jia does not teach where a first pixel comprises three first type subpixels of different colors and one second type subpixel; and a second pixel comprises four first type subpixels of different colors.
Fig. 5 of Liu teaches where a light receiving region (Combination of Items 60, 70, 80 and 90) comprises pixels (Combination of items 61-64) where the pixel comprises three first type subpixels (Items 61-63) and a light receiving portion (Item 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first pixel comprises three first type subpixels of different colors and one second type subpixel, where the first type subpixels are light emitting and the second type subpixel is light receiving in a state because it yields an image sensing device having relatively high sensitivity (Liu Paragraph 0005)
Gu teaches where a second pixel comprises four first type subpixels of different colors, where the colors are red, blue, green and white.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second pixel comprise a white subpixel along with the red, green and blue subpixels such that the second pixel comprises four first type subpixels of different colors because it allows for white light to be obtained without lighting the RBG color subpixels at the same time (Gu Paragraph 0004) which reduces the electricity required to produce white light (Gu Paragraph 0003).  
Regarding claim 10, the combination of Jia, Liu, Zhu and Gu teaches all of the elements of the claimed invention as stated above.
Jia does not teach where subpixels in the first pixel and the second pixel all have a “
    PNG
    media_image1.png
    101
    97
    media_image1.png
    Greyscale
”–shaped distribution.
Fig. 5 of Liu teaches where subpixels in first pixels in a light transceiving area have a “
    PNG
    media_image1.png
    101
    97
    media_image1.png
    Greyscale
”–shaped distribution.
Fig. 2A of Gu teaches where subpixels in second pixels in a light emission area have a“
    PNG
    media_image1.png
    101
    97
    media_image1.png
    Greyscale
”–shaped distribution.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second pixel all have a “
    PNG
    media_image1.png
    101
    97
    media_image1.png
    Greyscale
”–shaped distribution because the first pixel comprises three first type subpixels of different colors and one second type subpixels which yields an image sensing device having relatively high sensitivity (Liu Paragraph 0005) and second pixel includes four subpixels which allows for white light to be obtained without lighting the RBG color subpixels at the same time (Gu Paragraph 0004) which reduces the electricity required to produce white light (Gu Paragraph 0003).
Regarding claim 19, the combination of Jia, Liu and Zhu teaches all of the elements of the claimed invention as stated above.
Jia does not teach where a first pixel comprises three first type subpixels of different colors and one second type subpixel; and a second pixel comprises four first type subpixels of different colors.
Fig. 5 of Liu teaches where a light receiving region (Combination of Items 60, 70, 80 and 90) comprises pixels (Combination of items 61-64) where the pixel comprises three first type subpixels (Items 61-63) and a light receiving portion (Item 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first pixel comprises three first type subpixels of different colors and one second type subpixel, where the first type subpixels are light emitting and the second type subpixel is light receiving in a state because it yields an image sensing device having relatively high sensitivity (Liu Paragraph 0005).
Gu teaches where a second pixel comprises four first type subpixels of different colors, where the colors are red, blue, green and white.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second pixel comprise a white subpixel along with the red, green and blue subpixels such that the second pixel comprises four first type subpixels of different colors because it allows for white light to be obtained without lighting the RBG color subpixels at the same time (Gu Paragraph 0004) which reduces the electricity required to produce white light (Gu Paragraph 0003).  
Regarding claim 20, the combination of Jia, Liu, Zhu and Gu teaches all of the elements of the claimed invention as stated above.
Jia does not teach where subpixels in the first pixel and the second pixel all have a “
    PNG
    media_image1.png
    101
    97
    media_image1.png
    Greyscale
”–shaped distribution.
Fig. 5 of Liu teaches where subpixels in first pixels in a light transceiving area have a “
    PNG
    media_image1.png
    101
    97
    media_image1.png
    Greyscale
”–shaped distribution.
Fig. 2A of Gu teaches where subpixels in second pixels in a light emission area have a“
    PNG
    media_image1.png
    101
    97
    media_image1.png
    Greyscale
”–shaped distribution.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second pixel all have a “
    PNG
    media_image1.png
    101
    97
    media_image1.png
    Greyscale
”–shaped distribution because the first pixel comprises three first type subpixels of different colors and one second type subpixels which yields an image sensing device having relatively high sensitivity (Liu Paragraph 0005) and second pixel includes four subpixels which allows for white light to be obtained without lighting the RBG color subpixels at the same time (Gu Paragraph 0004) which reduces the electricity required to produce white light (Gu Paragraph 0003).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baek et al. (US 2021/0135151) teaches where a transparent area corresponds to image sensors.
Figs. 1E and 2E of Kamada et al. (US 2021/0327979) teaches where a transparent area corresponds to image sensors such that a quantity of sub-acquisition units are determined by a proportion of non-emission portions of pixel units.
Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive.
Specifically, the Examiner does not agree with the Applicant’s statement that “Jia is silent about an image acquisition component”. The Examiner points to paragraph 0004 of Jia where it is disclosed that the electronic device of Jia comprises a camera which is an image acquisition device. Jia further teaches that a pixel is desired to be in a transparent state during shooting such that light can reach the image acquisition component below. Thus, Jia is not silent as to an image acquisition component. However, the Examiner does agree with the Applicant’s statement that Jia does not teach “the features about how to determine a quantity of the sub-image acquisition units included in the image acquisition and a quantity of continuously captured images”.  
Further, the Applicant states “…Liu does not disclose features ‘wherein a quantity of the sub-image acquisition units and a quantity of continuously captured images are determined by a proportion of the second type subpixels in all of the first pixels’”. The Examiner disagrees. As support of the Examiner’s position, the Examiner points to Liu’s Fig. 5 where the quantity of sub-image acquisition units (Item 64) is determined by a proportion of non-emission portions of a pixel unit. Specifically, one sub-image acquisition unit is present in each of the non-emission portion of each pixel unit, and the ratio of non-emission unit portions to the number of pixel units is 1:1. Therefore, Liu renders obvious where a quantity of sub-image acquisition units and a quantity of continuously captured images are determined by a proportion of the second type subpixels in all of the first pixels. As such, the Examiner continues to rely on a combination of Jia and Liu to read on the amended claim language of claims 7 and 14. See also below for a comparison of Applicant’s Fig. 2 and Liu’s Fig. 5, where Liu shows a similar configuration of non-emission portions and where each of the non-emission portions has a respective image acquisition component.

    PNG
    media_image2.png
    490
    624
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    293
    368
    media_image3.png
    Greyscale

Applicant’s Fig. 2					Liu Fig. 5
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891